               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 1 of 10 Page ID #:50



                      1         Law Offices of Stephen Abraham
                           Stephen E. Abraham, Esq. (State Bar No. 172054)
                      2              stephen@abraham-lawoffices.com
                                            1592 Pegasus Street
                      3              Newport Beach, California 92660
                                         Telephone: (949) 878-8608
                      4                  Facsimile: (714) 852-3366

                      5    Attorney for Defendants Winnie Soo Win Kho;
                           Tricia Soo Chuen Kho
                      6

                      7

                      8                            UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
                      9
                   10
                           Carmen John Perri, an individual,
                   11                                                        Case No. 2:19-cv-08465-CJC-E
                                                               Plaintiff,
                                                                             DEFENDANTS’ ANSWER TO
                   12                                                        COMPLAINT
                                           v.
                   13                                                        Honorable Cormac J. Carney
                      Attorney for Defendants Winnie
                                                                                 United States Courthouse
                   14 Soo Win Kho; Tricia Soo Chuen
                      Kho; and Does 1-10, inclusive,                             350 W. 1st Street
                                                                                 Courtroom 7C
                   15
                                                           Defendants.           Los Angeles, CA 90012
                   16

                   17

                   18
                                    Defendants, Winnie Soo Whin Kho and Tricia Soo Chuen Kho
                   19
                           (“Defendants”), solely on their own behalf and for no other defendants, in answer
                   20
                           to the Complaint of Plaintiff Carmen John Perri (“Plaintiff”), admit, allege, and
                   21
                           deny as follows:
                   22
                                                           ANSWER TO PLAINTIFF’S
                   23
                                                          ALLEGATIONS RE PARTIES
                   24
                                    1.     Defendants state that the allegations of paragraph 1 of the Complaint
                   25
                           constitute legal conclusions by Plaintiff, for which no response is required. To the
                   26
                           extent a response is required, Defendants allege that they are without sufficient
                   27
                           information or belief as to the matters set forth therein, and placing their denial on
                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                        1
    (949) 878-8608
                                                          DEFENDANTS’ ANSWER TO COMPLAINT
               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 2 of 10 Page ID #:51



                      1    that basis, deny each and every allegation set forth therein.
                      2             2.    In response to the allegations in paragraphs 2 and 3 of the Complaint,
                      3    Defendants state on information and belief that they have an interest in the
                      4    property located at 11618 South Street, Artesia, California 90701 and did so on or
                      5    around September 8, 2019.
                      6             3.    In response to the allegations in paragraph 4 of the Complaint,
                      7    Defendants allege that they are without sufficient information or belief as to the
                      8    matters set forth therein, and placing their denial on that basis, deny each and every
                      9    allegation set forth therein.
                   10                      ANSWER TO PLAINTIFF’S ALLEGATIONS OF
                   11                                 JURISDICTION AND VENUE
                   12               4.    Defendants state that the allegations of paragraphs 5 through 7 of the
                   13      Complaint constitute legal conclusions by Plaintiff, for which no response is
                   14      required. To the extent a response is required, Defendants allege that they are
                   15      without sufficient information or belief as to the matters set forth therein, and
                   16      placing their denial on that basis, deny each and every allegation set forth therein.
                   17                    ANSWER TO PLAINTIFF’S FACTUAL ALLEGATIONS
                   18               5.    In response to the allegations in paragraph 8 of the Complaint,
                   19      Defendants allege that they are without sufficient information or belief as to the
                   20      matters set forth therein, and placing their denial on that basis, deny each and every
                   21      allegation set forth therein.
                   22               6.    In response to the allegations in paragraph 9 of the Complaint,
                   23      Defendants admits that portions of the business establishment are open to the
                   24      public.
                   25               7.    Defendants state that the allegations of paragraphs 10 through 25 of
                   26      the Complaint constitute legal conclusions by Plaintiff, for which no response is
                   27      required. To the extent a response is required, Defendants allege that they are
                   28      without sufficient information or belief as to the matters set forth therein, and
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                    2
    (949) 878-8608
                                                      DEFENDANTS’ ANSWER TO COMPLAINT
               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 3 of 10 Page ID #:52



                      1    placing their denial on that basis, deny each and every allegation set forth therein.
                      2                           ANSWER TO PLAINTIFF’S CLAIMS
                      3             8.    Defendants state that the allegations of paragraphs 26 through 31 of
                      4    the Complaint constitute legal conclusions by Plaintiff, for which no response is
                      5    required. To the extent a response is required, Defendants allege that they are
                      6    without sufficient information or belief as to the matters set forth therein, and
                      7    placing their denial on that basis, deny each and every allegation set forth therein.
                      8             9.    Defendants state that the allegations of paragraphs 32 through 35 of
                      9    the Complaint constitute legal conclusions by Plaintiff and furthermore relate to
                   10      matters as to which the Court has declined to exercise jurisdiction, for which no
                   11      response is required. To the extent a response is required, Defendants allege that
                   12      they are without sufficient information or belief as to the matters set forth therein,
                   13      and placing their denial on that basis, deny each and every allegation set forth
                   14      therein.
                   15                     ANSWER TO PLAINTIFF’S DEMAND FOR RELIEF
                   16               10.   The remaining allegations in the Complaint are merely prayers for
                   17      relief requiring no response from Defendants. To the extent that any response by
                   18      Defendants is required, Defendants deny that Plaintiff is entitled to any remedy or
                   19      relief and denies that Plaintiff has suffered any injury or damage in this matter.
                   20

                   21                                AFFIRMATIVE DEFENSES
                   22                              FIRST AFFIRMATIVE DEFENSE
                   23                                    (Failure to State a Claim)
                   24               Defendants are informed and believe, and based thereon allege, that the
                   25      Complaint, and each and every claim therein, fails to state a claim for which relief
                   26      can be granted and should, therefore, be dismissed.
                   27                             SECOND AFFIRMATIVE DEFENSE
                   28                                         (Small Business)
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                    3
    (949) 878-8608
                                                      DEFENDANTS’ ANSWER TO COMPLAINT
               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 4 of 10 Page ID #:53



                      1              Defendants operate a small business as that term is used in Civil Code
                      2    section 55.56.
                      3                             THIRD AFFIRMATIVE DEFENSE
                      4                                    (Statute of Limitations)
                      5              Defendants are informed and believe, and based thereon allege, that
                      6    Plaintiff’s claims are barred to the extent that they are based on visits to the subject
                      7    facilities more than two years prior to the date the Complaint was filed. Cal. Civ.
                      8    Proc. §335.1.
                      9                           FOURTH AFFIRMATIVE DEFENSE
                   10                                             (Mootness)
                   11                The Complaint and each purported claim for injunctive relief alleged therein
                   12      fail as against Defendants on the grounds that the conditions as to which there
                   13      could be any legal obligation to make alterations do not or no longer exist and
                   14      therefore the claims are moot.
                   15                               FIFTH AFFIRMATIVE DEFENSE
                   16                                            (No Control)
                   17                The Complaint and each purported claim for injunctive relief alleged therein
                   18      fail as against Defendants on the grounds that the conditions as to which there
                   19      could be any legal obligation to make alterations is not owned or controlled by
                   20      Defendants.
                   21                               SIXTH AFFIRMATIVE DEFENSE
                   22               (Alterations Were Made to Ensure that the Facility Would Be Readily
                   23                           Accessible to the Maximum Extent Feasible)
                   24                Without conceding that Defendants made any “alterations” within the
                   25      meaning of disability access laws, any allegedly wrongful acts or omissions
                   26      performed by Defendants, if there were any, do not subject Defendants to liability
                   27      because any “alterations” to the subject properties, including to the features alleged
                   28      in the Complaint, were made to ensure that the facilities would be readily
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                     4
    (949) 878-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 5 of 10 Page ID #:54



                      1    accessible to the maximum extent feasible. 28 C.F.R. § 36.402.
                      2                          SEVENTH AFFIRMATIVE DEFENSE
                      3                        (Reliance on Issuance of Building Permits)
                      4             Defendants are informed and believe, and based thereon allege, that the
                      5    Complaint and each purported claim for relief alleged therein are barred in whole
                      6    or in part because local building authorities issued appropriate permits for the
                      7    property at all times during which construction occurred, and Defendants had a
                      8    right to rely on the issuance of the permits as establishing compliance with all
                      9    applicable laws, regulations, orders, and approvals.
                   10                             EIGHTH AFFIRMATIVE DEFENSE
                   11                                       (Readily Achievable)
                   12               Defendants are informed and believe, and based thereon allege, that the
                   13      Complaint and each purported claim for relief alleged therein are barred in whole
                   14      or in part because Defendants have made and continue to make appropriate
                   15      accessibility changes at the Property to the extent that such changes are “readily
                   16      achievable.” To the extent that Defendants have not made changes that Plaintiff
                   17      contends should have been made, those changes are not required under applicable
                   18      law and are not “readily achievable.”
                   19                              NINTH AFFIRMATIVE DEFENSE
                   20                    (Defendants Provided Services Via Alternative Methods)
                   21               Any allegedly wrongful acts or omissions performed by Defendants or their
                   22      agents, if there were any, do not subject Defendants to liability because Defendants
                   23      accommodated or were ready and willing to accommodate Plaintiff’s alleged
                   24      disability by providing access via “alternative methods” other than the removal of
                   25      alleged barriers, such as, by personally assisting Plaintiff overcome/deal with any
                   26      of the barriers alleged in the Complaint.
                   27                             TENTH AFFIRMATIVE DEFENSE
                   28                            (Lack of Standing of Associated Persons)
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                    5
    (949) 878-8608
                                                      DEFENDANTS’ ANSWER TO COMPLAINT
               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 6 of 10 Page ID #:55



                      1             Defendants are informed and believe, and based thereon allege, that
                      2    Plaintiff lacks standing to assert the Complaint, and each purported claim for
                      3    relief alleged therein because Plaintiff cannot show such person suffered
                      4    injury in fact.
                      5                         ELEVENTH AFFIRMATIVE DEFENSE
                      6                      (Lack of Standing for Violations Not Encountered)
                      7             Defendants are informed and believe, and based thereon allege, that
                      8    Plaintiff lacks standing to assert the Complaint, and each purported claim for
                      9    relief alleged therein, as to any alleged disability access violations not
                   10      encountered because Plaintiff cannot show injury in fact as to such violations.
                   11                            TWELFTH AFFIRMATIVE DEFENSE
                   12                                              (Waiver)
                   13               Defendants are informed and believe, and based thereon allege, that the
                   14      Complaint and each purported claim for relief alleged therein are barred in whole
                   15      or in part by the doctrine of waiver.
                   16                          THIRTEENTH AFFIRMATIVE DEFENSE
                   17                                         (Lack of Notice)
                   18               Defendants are informed and believe, and based thereon allege, that Plaintiff
                   19      is barred from bringing his Complaint against Defendants because Defendants did
                   20      not have actual or constructive notice of the purported conditions causing alleged
                   21      injuries, losses, damages, or violations, and thusly the risk of injury, if any, to
                   22      Plaintiff was not reasonably foreseeable.
                   23                          FOURTEENTH AFFIRMATIVE DEFENSE
                   24                                     (Performance of Duties)
                   25               Defendants are informed and believe, and based thereon allege, that the
                   26      Complaint and each purported claim for relief alleged therein are barred in
                   27      whole or in part because Defendants fully performed any and all statutory, and
                   28      other duties owed to Plaintiff under applicable law.
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                    6
    (949) 878-8608
                                                      DEFENDANTS’ ANSWER TO COMPLAINT
               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 7 of 10 Page ID #:56



                      1                         FIFTEENTH AFFIRMATIVE DEFENSE
                      2                                        (No Barriers)
                      3             Defendants are informed and believe, and based thereon allege, that the
                      4    Complaint and each purported claim for relief alleged therein are barred to the
                      5    extent that Plaintiff did not encounter any barrier to access or usability at the
                      6    property.
                      7                        SIXTEENTH AFFIRMATIVE DEFENSE
                      8                  (Reasonableness, Good Faith, and Non-Discrimination)
                      9             Defendants are informed and believe, and based thereon allege, that the
                   10      Complaint and each purported claim for relief alleged therein are barred in whole
                   11      or in part because Defendants acted reasonably, honestly, in good faith, and in a
                   12      non-discriminatory manner at all times based on all relevant facts and
                   13      circumstances known by them at the time they so acted.
                   14                        SEVENTEENTH AFFIRMATIVE DEFENSE
                   15                                       (No Discrimination)
                   16               Defendants are informed and believe, and based thereon allege, that the
                   17      claim for relief alleged in the Complaint under California Civil Code Sections 51 et
                   18      seq. is barred because Defendant’ conduct is applicable alike to all persons.
                   19                         EIGHTEENTH AFFIRMATIVE DEFENSE
                   20                                 (Good Faith Barrier Removal)
                   21               Defendants are informed and believe, and based thereon allege, that the
                   22      Complaint and each purported claim for relief alleged therein are barred because
                   23      Defendants have fulfilled their legal obligations by making and continuing to make
                   24      good faith efforts to engage in readily achievable barrier removal.
                   25                         NINETEENTH AFFIRMATIVE DEFENSE
                   26                                            (No Duty)
                   27               Defendants are informed and believe, and based thereon allege, that the
                   28      Complaint and each purported claim for relief alleged therein are barred because
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                    7
    (949) 878-8608
                                                      DEFENDANTS’ ANSWER TO COMPLAINT
               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 8 of 10 Page ID #:57



                      1    Defendants did not owe and did not breach any legally cognizable duty to Plaintiff.
                      2                         TWENTIETH AFFIRMATIVE DEFENSE
                      3                                (Not Authorized by Unruh Act)
                      4             Plaintiff is barred from obtaining relief under California Civil Code Sections
                      5    51, et seq. because nothing therein may be construed to require any construction,
                      6    alternation, repair, structural or otherwise, or modification of any sort whatsoever,
                      7    to any existing establishment, facility, building, improvement, or any other
                      8    property.
                      9                       TWENTY-FIRST AFFIRMATIVE DEFENSE
                   10                                             (No Damage)
                   11               Defendants are informed and believe, and based thereon allege, that Plaintiff
                   12      is not entitled to any damages because Plaintiff has not suffered any cognizable
                   13      damage or other harm as a result of Defendants’ acts or omissions.
                   14                       TWENTY-SECOND AFFIRMATIVE DEFENSE
                   15                                     (Adequate Legal Remedy)
                   16               Plaintiff is not entitled to any injunctive or equitable relief because Plaintiff
                   17      has adequate legal remedies.
                   18                        TWENTY-THIRD AFFIRMATIVE DEFENSE
                   19                                       (No Irreparable Harm)
                   20               Plaintiff is not entitled to any injunctive or equitable relief because Plaintiff
                   21      has not and will not suffer irreparable harm or injury.
                   22

                   23               RIGHT TO PLEAD ADDITIONAL AFFIRMATIVE DEFENSES
                   24               Defendants do not presently know all the facts and circumstances respecting
                   25      Plaintiff’s claims. Defendants reserve the right to amend this Answer should she
                   26      later discover facts demonstrating the existence of additional affirmative defenses.
                   27                                      PRAYER FOR RELIEF
                   28                     WHEREFORE, DEFENDANTS hereby pray for the following relief:
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                     8
    (949) 878-8608
                                                       DEFENDANTS’ ANSWER TO COMPLAINT
               Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 9 of 10 Page ID #:58



                      1                   1.    That Plaintiff takes nothing by reason of the Complaint and that
                      2    Judgment be rendered in favor of Defendants;
                      3                   2.    That Defendants be awarded their attorneys’ fees and the costs
                      4    of suit incurred by it in this action; and
                      5                   3.    For such other and further relief as the Court deems just and
                      6    proper.
                      7

                      8    Dated: November 12, 2019           LAW OFFICES OF STEPHEN ABRAHAM
                      9
                   10                                         By:        /s/ Stephen E. Abraham
                   11                                                 Stephen E. Abraham
                                                                      Attorney for Defendants
                   12

                   13

                   14                                         JURY DEMAND
                   15               In accordance with Rule 38 of the Federal Rules of Civil Procedure,
                   16      Defendants Fantastic Café Studebaker, Inc. respectfully demands a jury trial of all
                   17      issues triable to a jury in this action.
                   18
                           Dated: November 12, 2019           LAW OFFICES OF STEPHEN ABRAHAM
                   19

                   20
                                                              By:        /s/ Stephen E. Abraham
                   21
                                                                      Stephen E. Abraham
                   22                                                 Attorney for Defendants
                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer                                    9
    (949) 878-8608
                                                      DEFENDANTS’ ANSWER TO COMPLAINT
             Case 2:19-cv-08465-CJC-E Document 15 Filed 11/12/19 Page 10 of 10 Page ID #:59



                      1                                  PROOF OF SERVICE
                      2
                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                      3

                      4 I am employed in the County of Orange, State of California. I am over the age of
                        18 and not a party to the within action. My business address is: 1592 Pegasus
                      5 Street, Newport Beach, California 92660.

                      6
                             On November 12, 2019, I served the foregoing document described as:
                      7
                      DEFENDANTS’ ANSWER TO COMPLAINT thereon on all interested parties
                    8 in this action as follows:

                    9      Joseph R. Manning, Jr., Esq.            Representing Plaintiff
                           Michael J. Manning, Esq.
                   10      Craig G. Côté, Esq.
                           MANNING LAW, APC
                   11      20062 SW Birch Street, Ste. 200
                           Newport Beach, CA 92660
                   12
                                    [x]   e-Filing pursuant to Court order
                   13

                   14               Executed on November 12, 2019, at Newport Beach, California.
                   15
                             I declare under penalty of perjury under the laws of the State of California
                   16 that the above is true and correct.

                   17

                   18                                           /s/ Stephen E. Abraham
                                                                  Stephen E. Abraham
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Stephen E. Abraham
____ LAW OF F ICE S ____
 1592 Pegasus Street
 Newport Be ach, CA
        92660              Answer
    (949) 878-8608
                                                             PROOF OF SERVICE
